
 


Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into by and between ICO, Inc.
(the "Company") and W. Robert Parkey, Jr. ("Employee"), to be effective as of
February 2, 2004 (the "Effective Date").


WITNESSETH:


WHEREAS , Employee will become employed by Company on the Effective Date; and
 
WHEREAS , the Company desires to employ Employee from and after the Effective
Date pursuant to the terms and conditions and for the consideration set forth in
this Agreement, and Employee desires to be employed by Company pursuant to such
terms and conditions and for such consideration.
 
NOW, THEREFORE , for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Company and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:


1.1  The Company agrees to employ Employee, and Employee agrees to be employed
by the Company, beginning as of the Effective Date and continuing until the date
of termination of Employee’s employment ("Termination Date"), subject to the
terms and conditions of this Agreement. The "Employment Period," as used herein,
shall mean the period commencing on the Effective Date, and ending on the
Termination Date. The "Term," as used herein, shall mean the initial two years
of the Employment Period, expiring at midnight of the day before the second
anniversary of the Effective Date. At least six (6) weeks prior to the
expiration of the Term, the board of directors ("Board") of the Company shall
notify the Employee, in writing pursuant to Section 5.1, of the Board’s desire
to continue Employee’s employment beyond the end of the Term. If the Board
desires to retain the Employee, then a new employment agreement shall be
negotiated, prepared, and put into effect prior to the end of the Term of this
Agreement; however if the parties cannot agree to the terms of a new agreement
by the expiration of the Term (or any mutually agreed to extension thereof),
then Employee’s employment shall terminate at the end of the Term (or any
mutually agreed to extension thereof), and shall be subject to 3.1(d). The
Company shall be responsible for payment of up to $5,000 of Employee’s legal and
accounting advisory expenses incurred in connection with the negotiation and
execution of a new employment agreement between Employee and the Company.
 
1.2  Beginning as of the Effective Date, Employee shall be employed as President
and Chief Executive Officer of the Company, and shall be a member of the Board.
Employee may also serve as an officer and/or director of the Company’s domestic
and foreign affiliated subsidiaries, and in such other key contributor
capacities as may be requested by the Employer.





 
Page 1 of 18  

--------------------------------------------------------------------------------


    Employee agrees to serve in such positions, and to perform diligently and to
the best of Employee’s abilities the duties and services pertaining to such
positions as reasonably determined by Company, as well as such additional or
different duties and services appropriate to such positions which the Employee
from time to time may be directed to perform by the Company. Employee shall
report to the Board.



1.3  Employee shall at all times comply with and be subject to such policies and
procedures as the Company may establish from time to time, including, without
limitation, the Company’s Employee Handbook and Code of Business Ethics.
 
1.4  Employee shall, during the Employment Period, devote Employee’s full
business time, energy, and best efforts to the business and affairs of the
Company. Employee may not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interest of the Company or any
of its affiliated subsidiaries and divisions (collectively, the "ICO Entities"
or, individually, an "ICO Entity"), or requires any significant portion of
Employee’s business time. The ICO Entities as of the Effective Date are listed
on Exhibit A attached hereto and incorporated herein. In the event that, during
the Employment Period, any of the ICO Entities establish or purchase a 10% or
more direct or indirect equity interest in any entity not listed on Exhibit A,
such entity shall be deemed to be an ICO Entity for the purposes of this
Agreement. The foregoing notwithstanding, the parties recognize and agree that
Employee may engage in passive personal investments and other business
activities which do not conflict with the business and affairs of the Company or
the ICO Entities or interfere with Employee’s performance of his duties
hereunder. Employee shall be eligible to serve on the board of directors or
committees thereof of entities that are not ICO Entities during Employee’s
employment by the Company, subject to the Board’s advance consideration and
approval thereof. Employee shall be permitted to retain any compensation
received for approved service on any unaffiliated corporation’s board of
directors or committees thereof.
 
1.5  Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
the Company and other ICO Entities and to do no act which would, directly or
indirectly, injure any such entity’s business, interests, or reputation. It is
agreed that any direct or indirect interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest might
in any way adversely affect the Company, or any ICO Entity, involves a possible
conflict of interest. In keeping with Employee’s fiduciary duties to the
Company, Employee agrees that during the Employment Period Employee shall not
knowingly become involved in a conflict of interest with the Company or the ICO
Entities, or upon discovery thereof, allow such a conflict to continue.
Moreover, during the Employment Period Employee shall not engage in any activity
which might involve a possible conflict of interest without first obtaining
approval in accordance with this Agreement and the Company’s policies and
procedures.



 
Page 2 of 18  

--------------------------------------------------------------------------------

 





ARTICLE 2: COMPENSATION AND BENEFITS:


2.1  During the Employment Period, the Employee shall receive a base salary
("Base Salary") of Three Hundred and Ten Thousand Dollars ($310,000) per annum,
less all required deductions, including but not limited federal withholding,
social security and other taxes, and payable bi-weekly on the Company’s regular
payroll schedule. During the Employment Period, the Base Salary may be reviewed
periodically by the Compensation Committee of the Board (the "Compensation
Committee"). The Compensation Committee may make recommendations to the Board to
revise the Employee’s Base Salary, which may only be revised upon approval by
the Board. Any increase in the Base Salary shall not serve to limit or reduce
any other obligation to the Employee under this Agreement. During the Term, the
Base Salary shall not be reduced.
 
2.2  In addition to the Base Salary, the Employee shall be eligible, upon the
conclusion of each fiscal year during the Employment Period, to receive an
annual bonus (an "Annual Incentive Bonus"), pursuant to an Annual Incentive
Bonus structure and formula that has been established and pre-approved by the
Board. The Annual Incentive Bonus earned for a given fiscal year, if any, shall
be paid in lump sum cash (subject to all legally required withholdings) on or
before the last day of the first quarter of the following fiscal year (during or
after the Term). Any Annual Incentive Bonus will be considered earned only if
the Employee is employed on the October 1 st immediately following the fiscal
year on which the bonus is calculated, unless a pro-rata bonus is due as
specifically provided for in this Agreement.
 
(a)  The bonus for the first fiscal year during the Employment Period (which
shall be a partial year, ending on September 30, 2004) ("the "Year One Annual
Incentive Bonus"), shall be calculated as follows:
 
(i)   If EBITDA is less than $9.8 million, no Year One Annual Incentive Bonus
shall be earned.
 
(ii)   If EBITDA is greater than or equal to $9.8 million, but less than $12
million, the Year One Annual Incentive Bonus will be X% of Base Salary, where
 
X = (EBITDA – 7,600,000)/ 88,000
 
(iii)  If EBITDA is greater than or equal to $12 million, the Year One Annual
Incentive Bonus will be Y % of Base Salary, where
 
Y = (EBITDA – 6,000,000) /120,000
 
For the purposes of the above formula, "EBITDA" is defined as the consolidated
operating income or loss from continuing operations plus: (i) depreciation and
amortization; (ii) impairment, restructuring, and other



 
Page 3 of 18  

--------------------------------------------------------------------------------

 



costs, and (iii) stock option compensation expense. EBITDA is calculated and
determined based on the Company’s audited financial statements.
 
(b)   The Board, subject to the mutual agreement between the Employee and the
Board, shall approve the structure and formula for calculating the Year Two
Annual Incentive Bonus (for the fiscal year commencing on October 1, 2004), and
for calculating the Annual Incentive Bonus for each fiscal year thereafter. The
structure for calculating the Year Two Annual Incentive Bonus shall be similar
to the structure for calculating the Year One Annual Incentive Bonus, but the
formula shall be based on the Year Two business plan, as presented to and
accepted by the Board.
 
  2.3.  In addition to the Base Salary and other benefits afforded to Employee
under this Agreement, on the Effective Date Employee shall receive options
("Options") to purchase 600,000 shares of the Common Stock of the Company
("Shares").
 
The Options shall be granted, vest, and, have an exercise price as follows:
 
(a)  Options to purchase 200,000 Shares, which shall be 100% fully vested on the
first anniversary of the Effective Date, shall be granted at an exercise price
of $1.25 per Share. Options to purchase 70,000 of the Shares referenced in this
clause (a) shall be granted on the Effective Date, and to the extent permitted
under the Internal Revenue Code (the "Code"), shall be Incentive Stock Options
("ISOs"). Options to purchase 130,000 of the Shares referenced in this clause
(a) shall be granted within five (5) business days after the Company’s 2004
Annual Meeting of Shareholders, and in any event no later than April 1, 2004.


(b)  Options to purchase 200,000 Shares, which shall be 100% fully vested on the
second anniversary of the Effective Date, shall be granted at an exercise price
of $1.75 per Share. Options to purchase 70,000 of the Shares referenced in this
clause (b) shall be granted on the Effective Date, and to the extent permitted
under the Code, shall be ISOs. Options to purchase 130,000 of the Shares
referenced in this clause (b) shall be granted within five (5) business days
after the Company’s 2004 Annual Meeting of Shareholders, and in any event no
later than April 1, 2004.


(c)  Options to purchase 200,000 Shares, which shall be 100% fully vested on the
third anniversary of the Effective Date, shall be granted at an exercise price
of $2.25 per Share. Options to purchase 70,000 of the Shares referenced in this
clause (c) shall be granted on the Effective Date, and to the extent permitted
under the Code, shall be ISOs. Options to purchase 130,000 of the Shares
referenced in this clause (c) shall be granted within five (5) business days
after the Company’s 2004 Annual Meeting of Shareholders, and in any event no
later than April 1, 2004.



 
Page 4 of 18  

--------------------------------------------------------------------------------

 





Notwithstanding the exercise prices outlined above, in the event that the Fair
Market Value (as defined in the applicable stock option plan under which the
options are granted) of the Common Stock on the last trading day immediately
preceding the Effective Date is greater than the exercise price stated in any of
clauses (a), (b), or (c) above, the exercise price for the referenced Options
shall be the Fair Market Value of such Shares on the last trading day before the
Effective Date.
 
The Options shall expire on the seventh anniversary of the Effective Date.
Notwithstanding the foregoing, upon termination of Employee’s employment for any
reason then the options shall expire upon the first business day following the
expiration of the three (3) month period after Employee’s Termination Date.
 
The Options shall be granted under the terms of the Company’s 1994, 1995, 1996,
and/or 1998 Employee Stock Option Plans, at the Company’s discretion, or on
terms substantially identical to the terms in such plans, and subject to the
Employee’s execution of option agreements in compliance with all terms and
conditions of the applicable plans.
 
2.4  During the Employment Period, the Employee shall be entitled to participate
in incentive, savings, and retirement plans, and other standard benefit plans
afforded to executive-level employees of the Company, including, without
limitation, all medical, dental, disability, group life, accidental death, D&O
indemnity, and travel accident insurance plans and programs of the Company, to
the extent Employee is otherwise eligible under the terms and conditions of the
applicable plan or policy, and as such plans or policies may be from time to
time be amended, modified or terminated by the Company without prior notice.
Dependants of Employee may participate in such plans to the extent allowed for
other dependants of executive level Employees of the Company as allowed by the
applicable plan. This Agreement shall not be construed to limit in any respect
the Company’s right to establish, amend, modify, or terminate any benefit plan
or policy. Furthermore, the Company shall not by reason of this Article 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation, employee benefit, or stock or stock
option program or plan, so long as such actions are similarly applicable to
covered employees generally.
 
2.5  During the Employment Period, the Company shall pay or reimburse Employee
for all actual, reasonable, and customary expenses incurred by Employee in the
course of his employment in accordance with the Company’s policies and
procedures in effect at the time. Such expenses paid or reimbursed by the
Company shall include, but not be limited to, the following:
 
(a)  In lieu of use of a Company vehicle, and maintenance, repair, and insurance
expenses associated therewith, the Employee shall receive a monthly vehicle



 
Page 5 of 18  

--------------------------------------------------------------------------------

 



allowance in the sum of $700.00 ("Vehicle Allowance"), paid on the first payday
of each month.
 
(b)  The Company shall pay or reimburse Employee for all business-related air
travel. It is understood that all international travel shall be business class,
and that the Employee’s spouse may accompany Employee on such international
travel on an occasional basis through use of Platinum American Express "partner
flies free" plan, or similar plans providing for the spouse to fly free when
accompanying Employee. All domestic travel shall be coach class.
 
(c)  The Company shall pay all costs associated with the Employee’s cellular
telephone and cellular telephone service.
 
(d)  The Company shall pay for or reimburse Employee for all business-related
expenses to attend, from time to time, President and CEO-related seminars or
conferences that will serve to benefit the Company; and for the maintaining
and/or increasing the level of contemporary executive management skills, that
will serve to benefit the Company.
 
2.6  During the Employment Period, the Employee shall be entitled to four weeks
of vacation, fully paid, per calendar year.
 
2.7  The Company may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
 
2.8  Following the end the of the Company’s 2004 fiscal year, the Board shall
review the Employee’s performance to allow, within ninety days after the end of
the 2004 fiscal year and subject to the Board’s conclusions in its performance
review, for negotiations regarding increases in the Employee’s Base Salary,
bonus structure, equity compensation, severance payment terms, and/or benefits.
 
2.9  No amendment, modification, or repeal of Article Eleven of the Articles of
Incorporation of the Company (as amended on or before the date hereof) or
Article 7 of the Amended and Restated Bylaws of ICO, Inc., as amended October 5,
2001, shall have the effect of limiting or denying any indemnification rights
with respect to actions of Employee occurring, or proceedings arising, prior to
such amendment, modification, or repeal, which indemnification rights Employee
would otherwise have been entitled to if such amendment, modification, or repeal
had not been effectuated, and the provisions of Article 7 of the Amended and
Restated Bylaws of ICO, Inc., as amended October 5, 2001, shall continue to
apply to Employee with respect to actions taken or proceedings arising prior to
such amendment, modification, or repeal, as if such amendment, modification or
repeal had not been effectuated. Notwithstanding the foregoing, nothing in this
Section 2.9 shall entitle Employee to indemnification (i) to any extent not
permitted by the Texas Business Corporation Act, as amended from time to time,
and (ii)



Page 6 of 18  

--------------------------------------------------------------------------------

 



with respect to actions occurring at or after (but not as to actions of Employee
occurring prior to) the time of such amendment, modification, or repeal that are
the basis for Employee’s claim for indemnity to any extent that indemnity for
such later actions of Employee is not permitted by such Articles of
Incorporation or Bylaws as so amended, modified, or repealed. Employee’s rights
to indemnification shall continue in effect after the termination of this
Agreement, regardless of the cause of termination, for a period of five (5)
years thereafter, and as to any claim for indemnification raised or in existence
during that five-year period, Employee’s rights and the Company’s obligations
under this Section 2.9 shall continue until such claim is resolved without
further right of appeal .




ARTICLE 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:


3.1  (a) Employee’s employment shall be terminated during the Employment Period
by reason of the following circumstances:
 
(i)        Death of Employee.
 
(ii)     Permanent Disability. "Permanent Disability" shall mean Employee’s
physical or mental incapacity to perform his usual duties, with such condition
likely to remain continuously and permanently as determined by the Board of
Directors. The decisions as to whether and as of what date Employee has become
permanently disabled are delegated to the Board of Directors for determination,
and any dispute of Employee with any such decision shall be limited to whether
the Board of Directors reached such decision in good faith.
 
(iii)      Voluntary Termination. "Voluntary Termination" shall mean a
termination of employment at the election of Employee (other than for Good
Reason, as defined in Section 3.2(b) below)). Employee will provide the Company
with six (6) weeks advance notice of his intent to terminate his employment
voluntarily. Employee shall continue to remain an employee of the Company
through the six week notice period and will perform such duties, if any,
assigned to him by the Company during the notice period. Notwithstanding the
foregoing, the Company may, at its option, waive the Employee’s obligation to
remain an employee during all or any portion of the six week notice period, in
which case Employee’s employment shall cease immediately.
 
(iv)      Termination by Company for Cause. "Termination for Cause" shall mean a
termination of employment immediately upon notice to the Employee from the
Company that an event constituting "Cause" has occurred. For purposes



 
Page 7 of 18  

--------------------------------------------------------------------------------

 



 

            of this Agreement, the term "Cause" shall be defined as: (a) an act
of dishonesty or fraud; (b) a knowing and material violation of any written
policy of the Company or applicable to the Company’s operations; (c) a knowing
and material violation of an applicable law, rule, or regulation that exposes
the Company to damages or liability; (d) a material breach of fiduciary duty; or
(e) conviction of a felony. In the event that Employee is terminated for Cause,
Employee shall be provided with notice of such termination in accordance with
Section 5.1 below.

 
(b)  In the event Employee’s employment terminates as a result of any of the
circumstances described in 3.1(a)(i) through (iv) above, all future compensation
to which Employee would otherwise be entitled and all future benefits for which
Employee is eligible shall cease and terminate as of the Termination Date,
except as specifically provided in this Section 3.1, and Employee shall receive
payment, if any, for accrued and unused vacation days according to the Company’s
current policy applicable to payment for unused vacation. In the event of
termination for any of the reasons set forth in 3.1(a)(i) through (iv) above,
Employee shall not be entitled to receive an Annual Incentive Bonus for the
fiscal year in which the termination occurs, but shall be entitled to receive an
Annual Incentive Bonus, if any, that has been earned but not yet paid to
Employee for the fiscal year prior to the fiscal year in which the termination
occurs.
 
(c)  Notwithstanding anything contained in 3.1(b), in the event that Employee’s
employment terminates as a result of death or permanent disability resulting
from any accident or incident beyond Employee’s control that occurs while
Employee is traveling on Company business or is in the course and scope of
employment (excluding any accident or incident occurring when Employee is
traveling within Houston and to or from his normal place of business or his
residence), the preceding paragraph shall not apply, and instead Employee (or
his Estate, as the case may be) shall be entitled to receive payment subject to
and calculated in accordance with the provisions of Sections 3.2(a) and
3.2(a)(i) through (iv) below.
 
(d)  In the event that Employee’s employment terminates upon the expiration of
the Term because (i) the Board does not desire to continue Employee’s employment
beyond the Term, (ii) the Employee does not desire to continue his employment
beyond the Term, and/or (iii) after the Board has provided the Employee of
notice of its desire to the retain the Employee beyond the end of the Term, the
parties are unable to agree to the terms of a new agreement by the expiration of
the Term (or any mutual extension thereof), then the Termination Date shall be
the last day of the Term, and all future compensation to which Employee would
otherwise be entitled and all future benefits for which Employee might otherwise
be eligible shall cease and terminate as of the Termination Date (other than
claims for benefits and payments to be payable after Termination Date under any
of the Company’s health or welfare plans), and Employee shall receive payment,
if any, for accrued and unused vacation days according to the Company’s current
policy applicable to payment for unused vacation. Furthermore, if Employee’s
employment ceases at the end of the Term pursuant to this Section 3.1(d), then
Employee shall be entitled to receive the Year Two Annual Incentive Bonus, if
any, in the event that it has been



Page 8 of 18  

--------------------------------------------------------------------------------

 



earned but has not yet been paid to Employee, and shall be entitled to receive a
pro-rated Annual Incentive Bonus calculated based on the first quarter (October
1 – December 31) of the Company’s 2006 fiscal year, to be paid within thirty
(30) business days following the end of the Term.
 
3.2  The Company reserves the right to terminate Employee’s employment without
cause. If the Company decides to terminate Employee without cause, it shall
provide him with written notice of termination ("Notice of Termination"). The
Notice of Termination shall specify the Termination Date.
 
(a)  If the Termination Date occurs during the Term, Company shall pay Employee,
within thirty (30) days after the Termination Date, and after Employee’s
execution of a full release of all claims against the Company (excluding only
claims for benefits and payments to be payable after Termination Date under any
of the Company’s health or welfare plans, and claims for indemnification against
third parties pursuant to Article 7 of the Amended and Restated Bylaws of ICO,
Inc., as amended October 5, 2001), an "Early Termination Payment," in lump sum
cash (subject to required taxes and withholdings) consisting of the following:
 
(i)  pro rata Base Salary through the Termination Date, and in the event that
the prior fiscal year’s Annual Incentive Bonus, if any, has been earned but not
yet paid, such Annual Incentive Bonus for the prior fiscal year; and
 
(ii)  payment, if any, for accrued and unused vacation days according to the
Company’s current policy applicable to payment for unused vacation; and
 
(iii)  a sum equal to Employee’s current annual Base Salary; and
 
(iv)  a pro-rated portion of the Annual Incentive Bonus for the fiscal year
during which the Termination Date occurs. Such pro-rated portion of the Annual
Incentive Bonus will be calculated according to the following example: If the
Termination Date occurs on the last day of the second quarter of the 2004 fiscal
year, and EBITDA is on track to reach $12,000,000 by the end of the 2004 fiscal
year (e.g. EBITDA has reached $6,000,000 as of the last day of the second
quarter), Employee would be entitled to receive ½ (representing 182/364 days in
the fiscal year) of the percentage of Base Salary that he would otherwise be
entitled to receive if EBITDA reached $12,000,000 at the end of that fiscal
year, so in this case he would be entitled to 25% (representing ½ of 50%) of his
Base Salary.
 
(b)  "Good Reason" shall mean a termination of employment by Employee under any
one of the following circumstances:
 
(i)  In the event of a material breach by Company of any material provision of
this Agreement which remains uncorrected for thirty (30) days following written
notice ("Material Breach Notice Period") of such breach by



Page 9 of 18  

--------------------------------------------------------------------------------

 



Employee to the Board, Employee may terminate this Agreement provided that
Employee provides the Board with written notice of such termination, specifying
a Termination Date that is on or after the date of such written notice but
within sixty (60) days after the expiration of the Material Breach Notice Period
and more than forty-five (45) days prior to the expiration of the Term.
 
(ii)  In the event that there is any material diminution of Employee’s job
description, job role, responsibilities, and/or scope of position during the
Term, Employee may terminate this Agreement upon written notice to the Board of
Directors specifying a Termination Date that is on or after the date of such
written notice and more than forty-five (45) days prior to the expiration of the
Term.
 
(iii)  If there is any amendment, modification, or repeal of Article Eleven of
the Articles of Incorporation of the Company (as amended on or before the date
hereof) and/or Article 7 of the Amended and Restated Bylaws of ICO, Inc. (as
amended October 5, 2001) by the shareholders or the Board, which amendment,
modification, or repeal shall have the effect of limiting or denying, except in
any immaterial respect, any indemnification rights that Employee would otherwise
be entitled to if such amendment, modification, or repeal had not been
effectuated, then Employee may terminate this Agreement within thirty (30) days
of the taking effect of such amendment, modification, or repeal, upon written
notice to the Board.
 
In the event of such termination by Employee for Good Reason, Employee shall be
entitled to an Early Termination Payment subject to and calculated in accordance
with the provisions of Sections 3.2(a) and 3.2(a)(i) through (iv) above.
 
3.3.  Termination following a Change of Control
 
(a)  For the purposes of this Agreement, "Change of Control" means any of the
following events: (i) a merger, share exchange or consolidation in which the
Company will not be the surviving entity (or survives only as a subsidiary of an
entity), (ii) the sale or exchange by the Company all or substantially all of
its assets to any other person or entity, (iii) the acquisition of ownership or
control (including, without limitation, power to vote) by any person or entity,
including a "group" as contemplated by Section 13(d)(3) of the 1934 Act, of more
than 50% of the outstanding shares of the Company's voting stock (based upon
voting power); provided , however , that a Change of Control will not include
(A) any reorganization, merger, consolidation, sale, exchange, or similar
transaction, which involves solely the Company and one or more entities
wholly-owned, directly or indirectly, by the Company immediately prior to such
event; or (B) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the voting stock
of the Company immediately prior to such transaction or series of transactions
continue to hold 50% or more of the voting

    Page 10 of 18  

--------------------------------------------------------------------------------

 

 
 stock (based upon voting power) of (1) any entity that owns, directly or
indirectly, the stock of the Company, (2) any entity with which the Company has
merged, or (3) any entity that owns an entity with which the Company has merged.
 
(b)  A "COC Termination" shall be deemed to have occurred if (i) there is a
Change of Control during the Term, and (ii) within the twelve (12) month period
immediately following the Change of Control (but still within the Term) (A) the
Employee’s employment terminates for any reason other than the circumstances
described in Sections 3.1(a) through (e) above, (B) Employee is required to
relocate over 100 miles from Houston, Texas; (C) Employee is required to commute
to a location over 100 miles from the Company’s current corporate offices; (D)
Employee’s Base Salary is materially reduced or any other material benefit of
the Employee’s employment is materially reduced; or (E) there is any material
diminution of Employee’s job description, job role, responsibilities, and/or
scope of position. In the event of a COC Termination, the Company or successor
in interest shall be obligated to pay employee, within thirty (30) days after
the Termination Date, and after Employee’s execution of a full release of all
claims against the Company (excluding only claims for benefits and payments to
be payable after Termination Date under any of the Company’s health or welfare
plans, and claims for indemnification against third parties pursuant to Article
7 of the Amended and Restated Bylaws of ICO, Inc., as amended October 5, 2001),
a "COC Termination Payment," in lump sum cash (subject to required taxes and
withholdings), consisting of the following:
 
(i)  pro rata Base Salary through the Termination Date, and in the event that
the prior fiscal year’s Annual Incentive Bonus, if any, has been earned but not
yet paid, such Annual Incentive Bonus for the prior fiscal year; and
 
(ii)  a sum equal to 150% of the Employee’s current annual Base Salary; and
 
(iii)  a pro-rated portion of the Annual Incentive Bonus for the fiscal year
during which the Termination Date occurs, calculated consistent with the example
set forth in 3.2(a)(iv) above.
 
In addition to the COC Termination Payment, in the event of a COC Termination:
(x) the Company shall pay any premiums due under COBRA (or any legal successor
thereto) in order to maintain Employee’s current medical and dental insurance
coverages for the 12-month period immediately following the Termination Date,
and (y) with regard to any of the Company’s welfare plans (e.g. life insurance)
that Employee participates in immediately prior to the Termination Date, if such
plans allow for continued coverage after termination of employment, the Company
shall pay the premiums that would otherwise be due from the Employee in order to
maintain Employee’s coverages during the 12-month period immediately following
the Termination Date.
 
3.4  Any Early Termination Payment or COC Termination Payment ("Termination
Benefit") paid to Employee pursuant to Section 3.2 or 3.3 shall be in
consideration of Employee’s continuing obligations under Article 4. Nothing
contained in this Article 3 shall be construed to be a waiver by Employee of any
benefits accrued for or due Employee under any



Page 11 of 18  

--------------------------------------------------------------------------------

 



employee benefit plan (as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended), maintained by the Company except that
Employee shall not be entitled to any severance benefits pursuant to any
severance plan or program of the Company.
 
3.5  Termination of the employment relationship does not terminate those
obligations imposed by this Agreement which are continuing obligations,
including Employee’s obligations under Article 4.


ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY
AND CONFIDENTIAL INFORMATION;
NON-COMPETITION AGREEMENT:


4.1  All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by the Company (whether during business hours or otherwise
and whether on the Company’s premises or otherwise) which relate to the
business, products or services of the Company or any of the ICO Entities
(including, without limitation, all such information relating to corporate
opportunities, confidential financial information, research and development
activities, sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or potential
customers and their requirements, the identity of key contacts within the
customers’ organizations or within the organizations of acquisition prospects,
marketing and merchandising techniques, prospective names, and marks), and all
writings or material of any type embodying any of such items, shall be the sole
and exclusive property of ICO or the ICO Entities, as the case may be.
 
4.2  Employee acknowledges that the businesses of the Company and the ICO
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates (including but not
limited to the products and/or services marketed, advertised, and/or sold to
customers and prospective customers, and the prices charged or quoted to them
for such products and/or services, and the business activities, needs, and
requirements for products and/or services of such customers or prospective
customers) all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company or the ICO
Entities use in their business to obtain a competitive advantage over their
competitors. Employee further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and the ICO Entities in maintaining
their competitive position. Employee hereby agrees that Employee will not, at
any time during or after the Employment Period, make any unauthorized disclosure
of any confidential business information or trade secrets of the Company or any
other ICO Entity, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder.



 
Page 12 of 18  

--------------------------------------------------------------------------------

 



Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder). The above notwithstanding a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial
arbitration, dispute resolution or other legal proceeding in which Employee’s
legal rights and obligations as an Employee or under this Agreement are at
issue; provided, however, that Employee shall, to the extent practicable and
lawful in any such events, give prior notice to the Company of his intent to
disclose any such confidential business information in such context so as to
allow the Company or the applicable ICO Entity an opportunity (which Employee
will cooperate with and will not oppose) to obtain such protective orders or
similar relief with respect thereto as may be deemed appropriate.
 
4.3  All written materials, records, and other documents made by, or coming into
the possession of, Employee during the Employment Period which contain or
disclose confidential business information or trade secrets of the Company or
the ICO Entities shall be and remain the property of the Company or the ICO
Entities, as the case may be. Upon termination of Employee’s employment with the
Company, for any reason, Employee promptly shall deliver the same and all copies
thereof to the Company.
 
4.4  To enable Employee to perform the duties contemplated by this Agreement,
the Company promises that it will disclose confidential information, including
confidential business information and trade secrets of the nature described or
referenced in Sections 4.1 – 4.3 above, during the Employment Period and before
termination of the employment relationship established by this Agreement. In
return for and ancillary to the promise made by the Company to make such
disclosure, Employee hereby makes a reciprocal promise designed to enforce the
Company’s interest in protecting its confidential information and its goodwill.
Accordingly, Employee promises to comply with the obligations set forth in
Sections 4.1 through 4.3 above, and furthermore, Employee agrees that, during
Employee’s employment with the Company and/or any other ICO Entity, and for
fifteen (15) months following the end of employment with the Company or any
other ICO Entity for any reason, Employee will not, directly or through any
other person, firm, or corporation, in any country in which the Company or any
ICO Entity does business:
 
   (a)          perform services as an employee, officer, director or
independent contractor for any Competing Enterprise (as defined below);


   (b)          be an owner, shareholder (except for the ownership by Employee
of less than Five Percent (5%) of the equity securities of any publicly-traded
company), agent, or partner of, or serve in an executive position with, any
Competing Enterprise;


   (c)          call on or otherwise communicate with any customer or prior
customer of the Company and/or any ICO Entity, including any respective
successors and assigns, for the purpose of soliciting business for a Competing
Enterprise or for someone other than the Company and/or other ICO Entities; or



 
Page 13 of 18  

--------------------------------------------------------------------------------

 



    (d)          do anything to interfere with the normal operation of the
businesses of the Company or any other ICO Entity, including, without
limitation, make any effort personally or through others to recruit, hire, or
solicit any employee or independent contractor of the Company or another ICO
Entity to leave the Company or such ICO Entity, or to interfere in any way with
any ICO Entity’s relationships with its customers or suppliers.

 
For purposes of this Section, the term "Competing Enterprise" shall mean: any
person or any business organization of whatever form, excluding the Company
and/or any other ICO Entity, engaged directly or indirectly in any business or
enterprise whose business activities specifically relate to or involve: (i)
grinding, processing, blending, and/or compounding of polymer products for (a)
the rotational molding industry, or (b) any other industry that ICO Polymers
North America, Inc. or any other ICO Entity specifically services or sells to;
or (ii) the production of concentrates or compounds or other processing services
related to polymer products as conducted by Bayshore Industrial, Inc. or any
other ICO Entities.




ARTICLE 5: MISCELLANEOUS:


5.1  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or the Company, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Company, to
 
ICO, Inc., To the attention of the Chairman of the Board of Directors
5333 Westheimer Road, Suite 600
Houston, Texas 77056


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
If to Employee, to his last known personal residence.
 
Notwithstanding the foregoing, any Notice of Termination pursuant to Article 3
may be delivered to the Employee in accordance with the above sentences in this
Section 5.1, or by email to the Employee’s Company email address, and in the
event of such delivery by email, the Delivery Date shall be conclusively
determined to be the date when such email was received on the Company’s server
regardless of the date when such email was opened by the Employee.
 
5.2  This Agreement shall be governed by and construed and enforced, in all
respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that



 
Page 14 of 18  

--------------------------------------------------------------------------------

 



the dispute resolution process in Section 5.5 shall govern in all respects with
regard to the resolution of disputes hereunder.
 
5.3  No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
 
5.4  It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
 
5.5  It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court. Accordingly, the parties agree that any
claim or controversy of whatever nature arising from or relating in any way to
this Agreement or the employment of the Employee by the Company, and any
continuing obligations under this Agreement, including disputes arising under
the common law or federal or state statutes, laws or regulations and disputes
with respect to the arbitrability of any claim or controversy, shall be resolved
exclusively by final and binding arbitration before a single experienced
employment arbitrator selected by the parties and conducted in accordance with
the agreement of the parties or as determined by the arbitrator. If the parties
are unable to agree to an arbitrator, an arbitrator will be selected in
accordance with the Employment Dispute Resolution ("EDR") Rules of the American
Arbitration Association ("AAA"). The arbitration will be conducted in Houston,
Texas, pursuant to the EDR Rules of the AAA, and the arbitrator shall have full
authority to award or grant all remedies provided by law. The judgment upon the
award may be enforced by any court having jurisdiction thereof. Each party shall
pay the fees of their respective attorneys, the expenses of their witnesses, and
any other expenses incurred by such party in connection with the arbitration;
provided, however, that the Company shall pay for the fees of the arbitrator or
the administrative and filing fees charged by the AAA. However, either party, on
its own behalf and on behalf of any other ICO Entities, shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any breach or the continuation of any breach of the provisions of
herein.
 
5.6  This Agreement shall be binding upon and inure to the benefit of the
Company, to the extent herein provided, the Company and any other person,
association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee’s
rights and obligations under this Agreement are personal and such rights,
benefits,



 
Page 15 of 18  

--------------------------------------------------------------------------------

 



and obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of the Company.
 
5.7  This Agreement replaces and extinguishes any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee’s employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters. Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by the Company that
is not contained in this Agreement shall be valid or binding, except as set
forth in any applicable Employee benefit plan. It is understood that, by signing
below, Employee acknowledges that this Agreement supercedes any agreements or
understandings regarding the subject matter covered herein made prior to the
Employee signing this document. Any modification of this Agreement will be
effective only if it is in writing and signed by each party whose rights
hereunder are affected thereby, provided that any such modification must be
authorized or approved by the Board of Directors or its delegate, as
appropriate.



 
  Page 16 of 18  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF , the Company and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date.
 
ICO, Inc.


 
/s/ Christopher N. O’Sullivan

--------------------------------------------------------------------------------

Christopher N. O’Sullivan
 Chairman of the Board of Directors
 
Date: January 14, 2004
 
 Employee
 
/s/ W. Robert Parkey, Jr.

--------------------------------------------------------------------------------

W. Robert Parkey, Jr.
 
Date: January 14, 2004
 



 
  Page 17 of 18  

--------------------------------------------------------------------------------

 



EXHIBIT A




The ICO Entities (as defined in Section 1.4) are listed below, with country of
incorporation and state (if U.S.) indicated.




Bayshore Industrial, Inc. – USA, TX
Courtenay Polymers Pty Ltd. - Australia
Fabri-Moulds Ltd. - UK
ICO Europe BV – The Netherlands
ICO Global Services, Inc. – USA, DE
ICO Holdings Australia Pty Ltd. - Australia
ICO Holdings New Zealand Ltd. – New Zealand
ICO Holland BV – The Netherlands
ICO Italia Srl - Italy
ICO Minerals, Inc. – USA, DE
ICO Offshore – Cayman Islands
ICO P&O, Inc. – USA, DE
ICO Petrochemical Cayman Islands – Cayman Islands
ICO Polymers do Brasil Ltda. - Brazil
ICO Polymers France SAS - France
ICO Polymers Hellas Ltd. - Greece
ICO Polymers North America, Inc. – USA, NJ
ICO Polymers UK Ltd. - UK
ICO Polymers, Inc. – USA, DE
ICO Scandinavia AB - Sweden
ICO Technology, Inc. – USA, DE
ICO UK Ltd. - UK
ICO Worldwide, LP – USA, TX
ICO Worldwide (UK), Ltd. - UK
ICO Worldwide Tubular Services PTE Ltd. - Singapore
Innovation Company, S.A. de C.V. - Mexico
J.R. Courtenay (N.Z.) Ltd. – New Zealand
J.R. Courtenay Sdn Bhd - Malaysia
Rotec Chemicals, Ltd. - UK
Lomic SCI - France
Soreco SAS - France
Swavasey Colours Ltd. - UK
Tecron Industries Ltd. - UK
Verplast Srl - Italy
Wedco Minerais Ltda. - Brazil
Wedco Petrochemical, Inc. – USA, DE
Wedco Technology U.K. Ltd. - UK
Wedco Technology, Inc. – USA, NJ
Worldwide GP, LLC – USA, DE
Worldwide LP, LLC – USA, DE





 
  Page 18 of 18  

